 



EXHIBIT 10.23f
FIRST AMENDMENT TO THE
CONNECTICUT WATER SERVICE, INC.
2004 PERFORMANCE STOCK PROGRAM
     This First Amendment to the Connecticut Water Service, Inc. 2004
Performance Stock Program (the “Plan”) is adopted this 1st day of December, 2005
by the Connecticut Water Service, Inc. (the “Company”).
W I T N E S S E T H :
     WHEREAS, the Board of Directors of Connecticut Water Service, Inc. (the
“Company”) adopted the Connecticut Water Service, Inc. 2004 Performance Stock
Program (the “Plan”) on January 7, 2004 and the Company’s shareholders approved
the Plan, effective April 23, 2004; and
     WHEREAS, the Company reserved the right to the Compensation Committee of
the Board of Directors to amend the Plan in Section 14 thereof; and
     WHEREAS, the Company wishes to amend the Plan in the manner set forth
below; NOW, THEREFORE, BE IT RESOLVED THAT the Plan is hereby amended as set
forth below.
     1. The first paragraph of Section 8(c) is hereby amended to read as
follows:
     “(c) Payment of Performance Share or Cash Unit Awards. Performance Share
Unit or Performance Cash Unit Awards shall be payable in the number of shares of
Stock or that amount of cash determined in accordance with Section 8(b).
Payments of Performance Cash Unit Awards shall be made as soon as practicable
after the completion of an Award Period. Performance Share Units shall be
credited to the Participant’s Performance Share Account as

 



--------------------------------------------------------------------------------



 



soon as practicable after the completion of the Award Period and the
satisfaction of the requirements of any vesting schedule established by the
Committee with respect to the Award.
     2. Except as hereby amended, the Plan remains in full force and effect.
-2-

 